                Case 20-12841-MFW                 Doc 214        Filed 12/04/20         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                               Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al., 1                                  Case No. 20-12841 (MFW)

                                Debtors.                             (Jointly Administered)

                                                                      Ref. Docket Nos. 4, 58, 62

           FINAL ORDER AUTHORIZING THE DEBTORS TO (I) FILE
(A) A CONSOLIDATED MASTER LIST OF CREDITORS AND (B) A CONSOLIDATED
   LIST OF THE DEBTORS’ 30 LARGEST GENERAL UNSECURED CREDITORS,
       AND (II) AUTHORIZING THE DEBTORS TO REDACT PERSONALLY
  IDENTIFIABLE INFORMATION FOR CERTAIN INDIVIDUAL CREDITORS AND
                          PARTIES IN INTEREST

         Upon the motion (the “Motion”) 2 filed by the above-captioned debtors and debtors in

possession (collectively, the “Debtors”), pursuant to sections 105(a), 107, and 521 of the

Bankruptcy Code, Bankruptcy Rule 1007, and Local Rules 1001-1(c), 1007-2, and 2002-1, seeking

entry of an order (i) authorizing the Debtors to file (a) a consolidated list of creditors (the

“Consolidated Creditor Matrix”) in lieu of submitting separate mailing matrices for each Debtor

and (b) a consolidated list of the Debtors’ 30 largest general unsecured creditors (the

“Consolidated Top 30 List”) in lieu of filing separate lists for each Debtor; (ii) authorizing the

Debtors to redact certain personally identifiable information for the Debtors’ employees and

former employees; and (iii) granting related relief; and it appearing that this Court has jurisdiction

to consider the Motion pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order



1
    The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
    of debtor entities in these Chapter 11 Cases, a complete list of the debtor entities and the last four digits of their
    federal tax identification numbers is not provided herein. A complete list of such information may be obtained on
    the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor
    entities for purposes of these Chapter 11 Cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL
    33442.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.


ACTIVE 54041301v2
              Case 20-12841-MFW          Doc 214      Filed 12/04/20      Page 2 of 3




of Reference from the United States District Court for the District of Delaware dated February 29,

2012; and it appearing that venue of these chapter 11 cases and the Motion in this district is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that this matter is a core proceeding

pursuant to 28 U.S.C. § 157(b); and a hearing having been held on November 10, 2020 to consider

the relief requested in the Motion (the “Hearing”); and the Court having entered an order granting

the relief requested in the Motion on an interim basis [Docket No. 58] and scheduling a final

hearing on the Motion for December 4, 2020 (the “Final Hearing’); and upon the First Day

Declaration and the record of the Hearing; and it appearing that notice of the Motion and Final

Hearing having been given as provided in the Motion and the Omnibus Notice of First Day

Pleadings, Entry of Certain Interim Orders, and Final Hearing Thereon [Docket No. 62], and such

notice having been proper and adequate under the circumstances and in accordance with the

Bankruptcy Rules and Local Rules and that no other or further notice is necessary; and after due

deliberation thereon; and good and sufficient cause appearing therefor,

        IT IS HEREBY ORDERED THAT:

        1.      The Motion is GRANTED on a final basis as set forth herein.

        2.      The requirements of Local Rules 1007-2(a) and 2002-1(f)(v) that separate mailing

matrices be submitted for each Debtor are waived, and the Debtors are authorized to submit a

Consolidated Creditor Matrix; provided, however, that if any one of these chapter 11 cases is

converted to a case under chapter 7 of the Bankruptcy Code, the applicable Debtor under the

converted case shall file its own creditor mailing matrix unless the Court orders otherwise.

        3.      The Debtors shall make the consolidated list available in readable electronic format

(or in non-electronic format at such requesting party’s sole cost and expense) upon reasonable

request by parties in interest.


                                                 2
ACTIVE 54041301v2
              Case 20-12841-MFW               Doc 214    Filed 12/04/20   Page 3 of 3




        4.        The Debtors are authorized to submit a Consolidated Top 30 List identifying their

top 30 largest general unsecured creditors in these chapter 11 cases in lieu of each Debtor filing a

list of its 20 largest unsecured creditors.

        5.        The Debtors are authorized to redact the names, addresses and any other personally

identifiable information of the Debtors’ current members (the “Members”) from the Consolidated

Creditor Matrix.      The Debtors shall give notice of these chapter 11 cases to the Members

electronically, by email, to extent the Debtors are in possession of email addresses for the

Members, and otherwise by posting such notice on the Debtors’ website; provided, however, that

the Debtors provide the United States Trustee with a copy of any such notice before transmitting

it to the Members.

        6.        The Debtors, with the assistance of their court-approved claims and noticing agent,

Donlin, Recano & Company, Inc., shall make available the redacted version of the Consolidated

Creditor Matrix in electronic form to any entity who so requests and in nonelectronic form at such

requesting entity’s sole cost and expense.

        7.        The terms and conditions of this Order are immediately effective and enforceable

upon its entry.

        8.        The Debtors are authorized and empowered to take all actions necessary to

implement the relief granted in this Order.

        9.        This Court shall retain jurisdiction with respect to all matters arising from or

relating to the interpretation or implementation of this Order.




Dated: December 4th, 2020
                                                        MARY F. WALRATH
Wilmington, Delaware                               3    UNITED STATES BANKRUPTCY JUDGE
ACTIVE 54041301v2
